                 9:19-cv-03460-MBS                Date Filed 03/29/21          Entry Number 21          Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                  Elvena Devone Nelson,
                                                                       )
                            Plaintiff
                                                                       )
                        v.
                                                                       )      Civil Action No. 9:19-3460-MBS
                 Andrew M. Saul,                                       )
   Commissioner Of Social Security Administration                      )
                           Defendant


                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                   recover from the defendant (name)             the amount of                dollars ($   ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of          %, along with
costs.
’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                            .
 other: Decision of the Commissioner is Reversed and the case is Remanded to the Commissioner
under Sentence Four 42 U.S.C. §405(g) for further proceedings.


This action was (check one):
’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

 decided by the Honorable Margaret B. Seymour, United States District Judge.


Date: March 29, 2021                                                         CLERK OF COURT


                                                                                         S/ Trudy Alston-Simmons
                                                                                        Signature of Clerk or Deputy Clerk
